TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 5, 2017



                                      NO. 03-16-00227-CR


                                    Jay Jon Bohac, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.